Order, Supreme Court, Bronx County (Nelson S. Roman, J.), entered October 24, 2005, which, to the extent appealed from as limited by the brief, granted defendant’s posttrial motion for a new trial on damages for future pain and suffering unless plaintiff stipulated to reduce the jury award on that element from $200,000 to $20,000, unanimously affirmed, without costs.
The result of plaintiff’s nasal reconstructive surgery was cosmetically not to her satisfaction. The court found no medical support for future pain or difficulty in breathing. Reduction of damages for future pain and suffering was thus warranted because the amount awarded by the jury deviated materially from what would be reasonable compensation under the circumstances (CPLR 5501 [c]). Concur—Andrias, J.P., Marlow, Sullivan, Gonzalez and Kavanagh, JJ.